January 5, 1925. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Shipp, refusing to grant appellant a writ of mandamus to compel the respondent, who is Treasurer of Spartanburg County, to pay a certain warrant drawn against certain funds in his hands as Treasurer of said County for $5,243. Payment was refused by the Treasurer because Scruggs, the Supervising Auditor of Spartanburg County, had not countersigned it. Later Scruggs was ousted by the Governor, and later the General Assembly, in 1924 (33 St. at Large, p. 1172), by an Act repealed the Act of 1923 (33 St. at Large, p. 842), under which Act Scruggs held the office of Supervising Auditor. The Act of 1924 does not require the Supervising Auditor to countersign the warrants drawn on the Treasurer. The claim is a just one, properly issued by the Supervisor, countersigned by the Clerk. The Treasurer admits he has funds to pay the same. Under the Act of 1924 the Act of 1923 is specifically repealed, and does not require the Supervising Auditor to countersign the warrants drawn on the Treasurer.
We think Judge Shipp was in error in not granting writ of mandamus. The order appealed from is reversed, and a writ of mandamus is directed to be issued, requiring the respondent to pay the warrant held by the appellant.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.